UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal N0. 96-42 (RCL)

FILED

BEC 1 § ?..lll?

C\erk U.S. D'\str`\ci af\=f!
nar'\\935 F.2d 282, 287 (l99l) (citations
omitted). The protection of a defendant or witness’s life, the integrity of an ongoing
investigation, and assuring that a defendant can receive a fair trial are examples of compelling
reasons for temporarily sealing cases or documents. None of those interests are triggered here.

Moreover, Mr. Arrnstead’s motion effectively seeks expunction of his criminal record.

Although it is within a court’s inherent equitable powers to expunge criminal records, cf D0e v.

l

Websler, 606 F.2d l226, 1230 (D.C. Cir. 1978), expunction is limited to only those situations
where it is necessary to protect basic legal rights, ln re Rez`d, 569 F. Supp. 2d 220, 222 (D.D.C.
2008). In making such a determination, a court must weigh an individual’s privacy rights against
law enforcement offrcers’ right to perform their duties. Reid, 569 F. Supp. 2d at 222. Indeed, as
the D.C. Circuit has explicitly noted, "[t]he govemment . . . ha[s] a legitimate need for
maintaining criminal records in order to efficiently conduct future criminal investigations."
Webster, 606 F.2d at 1243. An individual’s privacy rights will generally prevail only in those
cases where there was no probable cause coupled with extreme circurnstances, where there has
been a flagrant constitutional violation, or where some other "unusual and extraordinary
circumstance[]” is present. Id. at 1230~31 (collecting cases). This analysis is functionally
equivalent whether the defendant requests his records expunged or sealed. See id. at 1233.

The defendant seeks to have his record expunged or sealed so that he may adopt a child.
Although this is a laudable goal, it is not grounds for expunction. Cf Rez`d, 569 F. Supp. 2d at
222 (determining that inability to obtain work as a result of a criminal conviction is not a basis
for relief). lt is therefore hereby

ORDERED that the defendant’s motion and this Order be filed on the public docket; and
it is further

ORDERED that the Motion to Seal is DENIED.

SO 0RDERED this ¢'% day of Dec 12
c %ML.MZZ;

RoYC’E C. LAMBERTH
Chief Judge
United States District Court